internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03-plr-121817-01 date date taxpayer state x z property activities date year a b c we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction the information submitted in your request and in subsequent correspondence is summarized below taxpayer is a state x trust subject_to tax as a subchapter_c_corporation for federal_income_tax purposes taxpayer uses the accrual_method of accounting and its annual_accounting_period ends each year on date taxpayer was organized by lineal_descendants of z in year for the purchase and preservation of certain property in accordance with a bequest by z in addition plr-121817-01 over the years taxpayer has come to conduct activities under the terms of the trust instrument taxpayer has authorized capital stock taxpayer currently has outstanding one class of privately-held voting shares which are nontransferable and lapse upon the holder’s death currently there are a shareholders each of whom owns one share the outstanding shares are evidenced by certificates and taxpayer maintains a registry of its shareholders shareholders’ rights are established and governed by the declaration of trust which serves as bylaws and was created by the original organizing trustees of taxpayer any lineal descendant of z over the age of may apply to the trustees for issuance of a share of taxpayer’s capital stock under the terms of the trust instrument shares may be held only by lineal_descendants of z and their surviving spouses each shareholder is entitled to the use and enjoyment of the property in accordance with the reasonable rules and regulations established by the trustees and to rights of priority in leasing certain trust property collectively the non-equity rights shareholders are entitled to vote at all regular and special meetings of taxpayer and to nominate candidates for trusteeships all but one of the b trustees must be lineal_descendants of z the declaration of trust vests the power to amend the declaration of trust in the trustees subject_to certain rights retained by the shareholders including liquidating the trust increasing the number of trustees not to exceed c leasing trust property to certain non-shareholders and sales and exchanges of certain trust property each shareholder is entitled to a ratable portion of any proceeds from the liquidation of the trust collectively the equity interests for valid business purposes under state x law the existing shareholders of taxpayer wish to organize a new state x nonprofit membership corporation newco that will continue to be taxable as a subchapter_c_corporation for federal_income_tax purposes to accomplish this intent taxpayer will merge with and into newco under state x law each shareholder of taxpayer will exchange his or her one share of taxpayer capital stock for one membership interest in newco the membership interests in newco received in the exchange will have substantially the same voting rights and other rights as the shares in taxpayer’s capital stock and also will be nontransferable and lapse upon the holder’s death the holders of newco membership interests will continue to share ratably in the proceeds of any liquidation of newco sec_3 of revproc_2001_3 2001_1_irb_111 provides that the service will not rule on the qualification of a transaction as a reorganization under sec_368 however the service will rule on a transaction involving a significant issue that is not clearly and adequately addressed by published authority taxpayer has made the following representations in connection with addressing the significant issue of whether there are any changes in identity of shareholders in their proprietary interests between the old corporation and the new corporation and in the assets of the corporation in the proposed transaction see revrul_66_284 1966_2_cb_115 315_us_194 plr-121817-01 a b c d e f the fair_market_value of the membership interest in newco received by each shareholder of taxpayer will be equal to the fair_market_value of the share of taxpayer surrendered in the exchange the membership interests in newco received in the exchange will be nontransferable except for transfer to newco for cancellation to the best knowledge of taxpayer there is no plan or intention by the current shareholders of taxpayer who will be the future newco members to transfer their membership interests to newco for cancellation further taxpayer has no plan or intention to reacquire or redeem either directly or indirectly any newco membership interests resulting from the exchange after the exchange newco will continue the operations that taxpayer currently conducts there is no plan or intention to sell or otherwise dispose_of any of the assets of taxpayer except for dispositions made in the ordinary course of business taxpayer and its shareholders will pay their respective expenses if any incurred in connection with the exchange taxpayer is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the articles of organization and the bylaws of newco will apply to the members of newco in the same way that the declaration of trust of taxpayer applies to the shareholders of taxpayer further the shareholders currently holding non-equity rights in taxpayer immediately prior to the proposed transaction will hold with no material_change the non-equity rights in newco immediately after the proposed exchange although the non-equity rights are associated with each equity share of taxpayer’s currently outstanding capital stock the non-equity rights are not attributes of equity and we have deemed a separation of the equity interests and non-equity rights for analytical purposes thus based solely on the information submitted the representations set forth above and the deemed separation of equity interests and non-equity rights we hold as follows the exchange by the shareholders of taxpayer of their shares in taxpayer for membership interests in newco qualifies as a reorganization under sec_368 a shareholder will not recognize any gain_or_loss on the deemed exchange of his or her equity_interest in taxpayer for an equity_interest in newco sec_354 further a shareholder will not realize any gain_or_loss on the deemed exchange of his or her non-equity rights in taxpayer for non-equity rights in newco sec_1001 plr-121817-01 taxpayer will not recognize any gain_or_loss on the exchange sec_361 and sec_357 the basis of the assets of taxpayer in the hands of newco will be the same as the basis of such assets in the hands of taxpayer immediately prior to the proposed transaction sec_362 the holding_period of the taxpayer assets held by newco will include the period during which such assets were held by taxpayer sec_1223 the basis of the new membership interests in newco to be received by the shareholders of taxpayer will be the same as the basis of the shares of taxpayer surrendered in exchange therefor sec_358 the holding_period of the new membership interests in newco to be received by the shareholders of taxpayer will include the period during which the shares of taxpayer surrendered therefor were held provided that the shares are held as capital assets on the date of the exchange sec_1223 we express no opinion as to the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer's authorized representative sincerely yours filiz a serbes chief branch office of associate chief_counsel corporate
